UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended August 31, 2015 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. Commission File Number: 000-54500 Cell MedX Corp. (Exact name of registrant as specified in its charter) Nevada 38-3939625 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 74 N. Pecos Road, Suite D Henderson, NV (Address of principal executive offices) (Zip code) (844)-238-2692 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act.) o Yes x No The number of shares of the Registrant’s common stock, par value $.001 per share, outstanding as of October 14, 2015 was 31,000,000. Table of Contents CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosure about Market Risk 8 Item 4. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 13 SIGNATURES 15 Table of Contents 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited consolidated interim financial statementsof Cell MedX Corp. as at August 31, 2015, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America and in accordance with the instructions to Form 10-Q and Rule 8-03 of Regulation S-Xand, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' deficit in conformity with generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three month period ended August 31, 2015 are not necessarily indicative of the results that can be expected for the year ending May 31, 2016. As used in this Quarterly Report, the terms “we,” “us,” “our,” “Cell MedX,” and the “Company” mean Cell MedX Corp. and its subsidiary, Avyonce Cosmedics Inc., unless otherwise indicated. All dollar amounts in this Quarterly Report are expressed in U.S. dollars. Table of Contents 3 CELL MEDX CORP. CONSOLIDATED BALANCE SHEETS August 31, 2015 May 31, 2015 ASSETS (Unaudited) Current assets Cash $ $ Inventory Other current assets Total current assets Equipment Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Accounts payable $ $ Accrued liabilities Due to related parties Notes and advances payable Total liabilities STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 300,000,000 shares authorized; 31,000,000 shares issued and outstanding at August 31, 2015 and at May 31, 2015 Additional paid-in capital Obligation to issue shares Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements. Table of Contents F-1 CELL MEDX CORP. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended August 31, Revenue Sales $ $
